Case 1:17-cv-00642 Document 113 Filed 10/15/19 Page 1 of 2 PageID #: 992




                  IN THE UNITED STATES DISTRICT COURT
              FOR THE SOUTHERN DISTRICT OF WEST VIRGINIA
                           BLUEFIELD DIVISION


FREEDOM FROM RELIGION
FOUNDATION, INC., et al.,

                              Plaintiffs,
                                                     Civil Action No. 1:17-cv-00642
       vs.
                                                     Hon. David A. Faber

MERCER COUNTY BOARD OF
EDUCATION, et al.,

                              Defendants.



             PLAINTIFFS’ MOTION TO EXCEED PAGE LIMITATION

       COMES NOW Plaintiffs, by and through their counsel, and respectfully moves

this Honorable Court for leave to exceed the twenty (20) page limit set forth in Local

Rule of Civ. P. 9.4 of the Local Rules of Procedure for the United States District Court

for the Southern District of West Virginia related to their contemporaneously-filed

“Memorandum In Opposition To Defendants’ Motion To Dismiss.”

       In support of this motion, Plaintiffs respectfully submits that they requireed an

additional twenty-five pages (25) to fully address the relevant factual and legal arguments

in support of its Memorandum. Plaintiffs recently completed their limited discovery on

mootness, which produced numerous relevant facts that are essential to the Court’s

consideration of Defendants’ motion. Plaintiff was delayed in requesting permission to

exceed the established page limits because Plaintiffs only recently received 174 pages of



                                            1
Case 1:17-cv-00642 Document 113 Filed 10/15/19 Page 2 of 2 PageID #: 993




deposition transcripts, which were material to their opposition. As such, Plaintiff states

that the additional pages were both reasonable and necessary.

       WHEREFORE, and for good cause shown, Plaintiffs respectfully request that the

Court grant their motion.

                                                Respectfully submitted,


Patrick C. Elliott, Esquire                     /s/ Marcus B. Schneider, Esquire
Christopher C. Line, Esquire                    Marcus B. Schneider, Esquire
Freedom From Religion Foundation                W.V. I.D. No. 12814
PO Box 750                                      STEELE SCHNEIDER
Madison, WI 53701                               420 Fort Duquesne Blvd., Suite 500
608-256-8900                                    Pittsburgh, PA 15222
patrick@ffrf.org                                (412) 235-7682
chris@ffrf.org                                  (412) 235-7693 (Fax)
*Visiting attorneys                             marcschneider@steeleschneider.com




                                            2
